DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: as underlined below, the term “uses” is interpreted as “use.”  
[0038] The pre-processed data from the data conditioning function 302 is provided to a measurement function 304, which processes the data to generate geolocation measurements associated with the signals 104a-104c received by the collectors 106a-106c.  For example, the measurement function 304 can uses multiple cross-ambiguity function (CAF) detectors to generate TDOA and/or FDOA measurements based on the data provided by the collectors 106a-106c.

Appropriate correction is required.


Allowable Subject Matter

Claims 2, 5 – 7, 9, 12 – 14, 16, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0153436 to BENSON.

Regarding Claim 1, BENSON discloses a method comprising:
obtaining multiple geolocation measurements, each geolocation measurement generated using cross-ambiguity function (CAF) detection, the geolocation measurements associated with at least one signal from at least one signal source and received by multiple receivers (While traversing the flight path, the antennas ;
associating related geolocation measurements to form at least one collection of related geolocation measurements, each collection of related geolocation measurements associated with a common one of the at least one signal received by at least some of the receivers (The signal processor 144 may determine position information (e.g., the position information 152) related to the transmitter ; and
performing geolocation using the at least one collection of related geolocation measurements to identify one or more geolocations of the at least one signal source (The signal processor 144 may apply the cross ambiguity function to determine the possible locations of the transmitter 106 corresponding to the intersection of the first set of parallel lines and the second set of parallel lines.  Fewer possible locations may correspond to the intersection of the first set of parallel lines and the second set of parallel lines than the possible locations indicated by the first set of parallel lines. [¶ 0031] … The signal processor 144 may determine that the position information 152 satisfies a termination criterion and stop the location detection of the transmitter 106.  For example, the termination criterion may be satisfied when the number of possible locations indicated by the position information 152 is less than or equal to a threshold number of possible locations (e.g., 1). [¶ 0035])

Regarding Claim 3, BENSON discloses the method of Claim 1.
BENSON further discloses:
wherein associating the related geolocation measurements comprises forming multiple observation groups, each observation group containing geolocation measurements that might be related to one another (The additional phase measurements may be distinct from the first phase measurement and the second phase measurement based at least in part on the location of the plurality of antennas (e.g., the antennas 132, 134, 136, and 138) relative to the transmitter 106 at the time of receiving the second signal. [¶ 0030] … Based on the 

Regarding Claim 4, BENSON discloses the method of Claim 3.
BENSON further discloses:
wherein associating the related geolocation measurements further comprises:
identifying geolocation measurements from the observation groups satisfying one or more criteria; and placing the identified geolocation measurements into one or more refined observation groups, each refined observation group containing a collection of related geolocation measurements (Systems and methods of transmitter location detection are disclosed. The disclosed embodiments enable several phase measurements of signals received by antennas at different spatial points. [¶ 0003] … The signal processor 144 may determine position information (e.g., the position information 152) related to the transmitter 106 based at least in part on the phase measurements (e.g., the first phase measurement and the second phase measurement).  The position information 152 may indicate one or more locations corresponding to possible locations of the transmitter 106 when the first signal is received. [¶ 0026] … The additional phase measurements may be distinct from the first phase measurement and the second phase measurement based at least in part on the location of the plurality of antennas (e.g., the antennas 132, 134, 136, and 138) relative to the transmitter 106 at the time of receiving the second signal. [¶ 0030] … Based on the additional phase measurements, the signal processor 144 may update the position information 152 to remove some locations from the possible locations of the transmitter 106.  For example, the signal processor 144 may apply a cross ambiguity function (CAF) to the first phase measurement, the second phase measurement, the additional phase measurements, or a one or more criteria is satisfied if only by having been being received in the computing environment and processed; 2) refined is not interpreted as necessarily requiring a change in grouping (e.g., further divided into a subset or subsets).

Regarding Claim 8, the features of Claim 8 are essentially the same as Claim 1 with a BENSON further disclosing an apparatus comprising: at least one memory configured to store … and at least one processing device (FIG. 4 is a block diagram of a computing environment 400 including a general purpose computing device 410 to support embodiments … according to the present disclosure. [¶ 0052] … The computing device 410 may include a processor 420.  The processor 420 may 

Regarding Claim 10, the features of Claim 10 are essentially the same as Method Claim 3 with the apparatus of Claim 8 performing the method of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 11, the features of Claim 11 are essentially the same as Method Claim 4 with the apparatus of Claim 8 performing the method of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 1 with a BENSON further disclosing a non-transitory computer readable medium containing instructions that when executed cause at least one processor (FIG. 4 is a block diagram of a computing environment 400 including a general purpose computing device 410 to support embodiments … according to the present disclosure. [¶ 0052] … The computing device 410 may include a processor 420.  The processor 420 may communicate with the memory 430 … instructions 436 are stored in the memory 430 and are executable by the processor 420 to perform one or more functions described with respect to FIGS. 1-3. [¶ 0053]) performing the Method of Claim 1 above. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 17, the features of Claim 17 are essentially the same as Method Claim 3 with the non-transitory computer readable medium of Claim 15 performing the method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 18, the features of Claim 18 are essentially the same as Method Claim 4 with the non-transitory computer readable medium of Claim 15 performing the method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/
Examiner, Art Unit 2644